DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites the limitation “the second die”. There is insufficient antecedent basis for this limitation in the claim. The limitation “a second die” has not been previously cited. It is also unclear if the “second die” is part of the part of dies in claim 16 or not.
	All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-18, 20-23, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (JP 2012000654).
Regarding claim 16, Komatsu discloses a forming device (Fig. 1-6) comprising: a blow-forming die comprising a pair of dies (12, 11); wherein one of the pair of the dies is moveable towards (see Fig. 6a-c) the other of the pair of the dies in a manner that causes the blow-forming die to form: a main cavity (MC) part between the pair of the dies, and a sub-cavity part (SC) left of the main cavity part , wherein the blow-forming die, when one of the pair of the dies comes closest to the other of the pair of the dies, is configured to form a main part (pipe MC portion) of a pipe in the main cavity and a flange (part of the pipe in SC) of the pipe in the sub-cavity part in a manner that causes the pair of the dies and the flange surround a portion of the sub-cavity part (see Fig. 6).
Komatsu is silent to a shielding member that is separated from the blow-forming die, and that the sub-cavity part is between the shielding member and the main cavity part.
However, examiner notes that one having ordinary skill in the art before the effective filing date would have recognized that these forming devices are operated in an indoor environment. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place this forming device of Komatsu indoors with walls i.e. shielding members that shields the forming device from rain, wind, or other weather conditions. Therefore, the walls i.e. shielding members would be separated from the blow forming die and the sub-cavity part would be between the shielding member and the main cavity part.

Regarding claim 17, modified Komatsu teaches the forming device according to claim 16, wherein the sub-cavity part is a space (see Fig. 6) between the pair of the dies.

Regarding claim 18, modified Komatsu teaches the forming device according to claim 16, wherein the blow-forming die commences forming the flange part of the pipe in the sub-cavity part after the second die is brought into contact with the pipe (see Fig. 6a-c).

Regarding claim 20, Komatsu discloses a forming device (Fig. 1-6) comprising: a blow-forming die that comprises: a first die (11), and a second die (12) that is moveable towards (see Fig. 6a-c) the first die in a manner that causes the blow- forming die to: i) create a sub-cavity part (SC) left  of a main cavity part (MC), and ii) form, when the second die comes closest to the first die, a main part (part of the pipe in MC) of a pipe in the main cavity and a flange (part of the pipe in SC) of the pipe in the sub-cavity part.
Komatsu is silent to a shielding member, wherein the sub-cavity part is between a main cavity part and the shielding member and a space is between the blow-forming die and the shielding member.
However, examiner notes that one having ordinary skill in the art before the effective filing date would have recognized that these forming devices are operated in an indoor environment. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place this forming device of Komatsu indoors with walls i.e. shielding members that shields the forming device from rain, wind, or other weather conditions. Therefore, the walls i.e. shielding members would be spaced apart from the blow forming die and the sub-cavity part would be between the shielding member and the main cavity part.

Regarding claim 21, modified Komatsu teaches the forming device according to claim 16, further comprising: a space (a space should be inherent between the wall and the forming die) between the blow-forming die and the shielding member.

Regarding claim 22, modified Komatsu teaches the forming device according to claim 16, wherein the sub-cavity part is a space (see Fig. 6: space between two dies there is the sub-cavity part) between the one of the pair of the dies and the other of the pair of the dies.

Regarding claim 23, modified Komatsu teaches the forming device according to claim 16, wherein the one of the pair of the dies protrudes from a first die holder (27) towards a second die holder (15) and the other of the pair of the dies protrudes from the second die holder towards the first die holder.

Regarding claim 33, Komatsu discloses the forming device according to claim 16, wherein the shielding member is spaced apart from the main cavity part by a distance (wall i.e. shielding member should be in a distance where the pipe would not touch the wall) that is sufficient to prevent the pipe from coming into contact with the shielding member.
Claim 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu as applied to claim 16 above, and further in view of Naitou (US 20140367002).
Regarding claim 34, Komatsu discloses the forming device according to claim 16.
Komatsu teaches hot blow forming device (Fig. 1-6 and see Description line 1), Komatsu fails to disclose wherein a first cooling water passage is within the one of the dies.
Naitou teaches a hot forming device comprising top dies (2) and a bottom die (1). Naitou teaches that each dies have cooling water passages (1a, 2a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to the dies of Komatsu with the cooling water passages as taught by Naitou in order to simplify the process of cooling the product with a different device or to save time by not having to naturally be cooled to a usable temperature.
Regarding claim 35, Komatsu discloses the forming device according to claim 34, wherein a second cooling water passage (see claim 34 rejection) is within the other of the dies.
Allowable Subject Matter
Claims 19, 24-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose or render obvious a forming device comprising "... a first die holder that is configured to hold the one of the dies; a second die holder that is configured to hold the other of the dies, wherein a portion of the shielding member is moveable in a manner that causes the shielding member to extend from the first die holder to the second die holder…" as set forth in claim 19. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly, claim 19 is deemed patentable over the prior art of record.
The prior art does not disclose or render obvious a forming device comprising "... wherein the shielding member is configured to extend from the first die holder to the second die holder before the blow-forming die commences forming the flange of the pipe in the sub-cavity part.…" as set forth in claim 24. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly, claim 24 is deemed patentable over the prior art of record.
The prior art does not disclose or render obvious a forming device comprising "... wherein the shielding member is configured to extend from the first die holder to the second die holder during formation of the flange part of the pipe in the sub-cavity part…" as set forth in claim 25. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly, claim 25 is deemed patentable over the prior art of record.
The prior art does not disclose or render obvious a forming device comprising "... wherein portions of the shielding member are moveable in a manner that extends the shielding member from the first die holder to the second die holder…" as set forth in claim 26. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly, claim 26 is deemed patentable over the prior art of record.
The prior art does not disclose or render obvious a forming device comprising "... further comprising: an additional shielding member that extends from the first die holder…" as set forth in claim 27. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly, claim 27-32 are deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”. 
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725